Title: From Thomas Jefferson to Edward Rutledge, 30 December 1793
From: Jefferson, Thomas
To: Rutledge, Edward



Dear Sir
Philadelphia Dec. 30. 1793.

Your favor of Nov. 9. came duly to hand with the Memorial it inclosed of Penman and others. In consequence of circular letters addressed by me to the merchants of the several states, we are now receiving statements of the vexations suffered by our commerce from the cruizers of the belligerent powers. This will be taken up with them, be made part of a general application for redress and a reformation of these practices, which will be prepared without delay. But this will be the work of my successor as tomorrow I resign the seal. It is now 18. years since you and I met in Congress, and since that time I have been only two years at home; while you my friend have been setting under your vine and fig-tree, and supposing that general talents could be excused by employing themselves in a particular sphere. I had hoped to see you pushed on this point: but it was said here, thro’ a channel deemed well informed, that it would be only time lost to make the proposition to you. I believe you are happier in the line you have chosen; but you have not yet proved to me that the performance of a certain tour of duty in any line which the public calls for, can be rightfully declined. Should this
 observation produce an occasion of my hearing from you in my retirement, it will add a pleasure the more to those I promise myself in that retirement where I shall be, as I ever have been, with great & sincere esteem & respect Dear Sir Your affectionate friend & servt

Th: Jefferson

